IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,096-01


                              EX PARTE EMIR ORTIZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20170D02908-34-1 IN THE 346TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty to aggravated kidnapping (count I), aggravated assault with a deadly

weapon (count II), family-violence assault by impeding breathing or circulation (count III), and

continuous family violence. Applicant originally received deferred adjudication and was placed on

community supervision. Applicant’s deferred status was adjudicated, and he was sentenced to thirty

years’ imprisonment on each of the four counts, to run concurrently. Applicant did not appeal his

convictions. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that his thirty-year sentences for counts II, III, and

IV are illegal and that counsel was ineffective for failing to object when the trial judge imposed those
                                                                                                       2

sentences. Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Pue, 552

S.W.3d 226, 228 (Tex. Crim. App. 2018); Ex parte Parrott, 396 S.W.3d 531, 534 (Tex. Crim. App.

2013); Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). It appears

that Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall determine

if Applicant is represented by counsel, and if not, whether Applicant is indigent. If Applicant is

indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to represent

Applicant at the hearing.. See TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

sentences were illegal, including whether the trial judge’s pronounced sentence(s) is/are correctly

reflected in the judgements adjudicating guilt. The trial court shall also make specific findings and

conclusions as to whether trial counsel’s performance was deficient and Applicant was prejudiced.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                          3

Filed: October 20, 2021
Do not publish